Title: To George Washington from Edmund Randolph, 5 November 1794
From: Randolph, Edmund
To: Washington, George


        
          Wednesday morning Novr 5. 1794
        
        E. Randolph has the honor of informing the President, that Mr Taylor finished the copy last evening, and will this morning compare it with Mr Dandridge. After this examination by them, E.R. will be glad to examine the two copies with Mr Dandridge over again—The senate were so far from a quorum yesterday, that there is no ground for expecting a house to-day.
        Mr Izard and Mr Muhlenberg, both disapprove the style, in which the copies were received from the President at the opening of the last session. They consider it, as an accident produced by the good humoured blundering of Mr Otis; and will have every thing rectified for the present session.
        Colo. Innes will have the honor of dining with the President to-day. He was dressed except as to shoes yesterday afternoon to wait upon him in the public room; but could not get a pair. E. Randolph respectfully requests the President to excuse him from dinner to-day, as the departure of the Ships will not leave him much time to prepare the letters, and encounter the constant interruptions from the current business of the day.
      